PER CURIAM.
We reverse that part of the trial court order domesticating a New York marriage dissolution decree which called for automatic increases in the former husband’s child support obligation as his salary increased because it appears that particular portion of the original New York judgment was superceded by a later order of the New York court which eliminated the automatic increase provision. Upon domesticating the out-of-state judgment, the former wife failed to bring this modification of the original New York judgment to the Florida trial court’s attention.
Accordingly, the child support arrearage is reversed without prejudice to the mother's right to show any arrearage which may be owing under the New York decree as amended. Additionally, the custodial mother may seek modification on a change in circumstances.
*1300Affirmed in part, reversed in part and remanded.